Judgment unanimously affirmed.
Memorandum: Several of the issues raised by defendant on this appeal have been resolved in the codefendant’s appeal (People v Brown, 138 AD2d 933). Upon our review of the record, we find no reason to disturb the hearing court’s determination that the pretrial photo array and lineups were not impermissibly suggestive (see, People v Sheirod, 124 AD2d 14, 19, lv denied 70 NY2d 656). These findings are entitled to great weight (People v Prochilo, 41 NY2d 759, 761) and are fully supported by the record.
The motion for a severance was properly denied. An application for a severance is addressed to the sound discretion of the trial court (People v Cruz, 66 NY2d 61, 69, cert granted 476 US 1168, revd 481 US 186). Defendant sought a severance because codefendant’s counsel sought to introduce a composite drawing of the codefendant during his cross-examination of the victim. The court found no prejudice to defendant and denied this motion for a severance or a mistrial. The ruling did not impair any substantial right of the defendant and was a proper exercise of the court’s discretion.
Finally, the testimony by the People’s expert witness about hair and fiber comparisons was not speculative but rather was intended "to signify a probability supported by some rational basis” (Matter of Miller v National Cabinet Co., 8 NY2d 277, 282, mot to amend remittitur granted 8 NY2d 1025; see also, Matott v Ward, 48 NY2d 455, 461; People v Bethune, 105 AD2d 262, 272). Although the expert’s opinion had only slight probative value, it was not so prejudicial that its admission into evidence constituted an abuse of discretion (see, People v Collins, 123 AD2d 779, lv denied 69 NY2d 826). (Appeal from judgment of Supreme Court, Monroe County, Mark, J. — rape, first degree, and other charges.) Present — Dillon, P. J., Callahan, Boomer, Green and Davis, JJ.